DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-11 is objected to because of the following informalities:  Claim 1 recites “Coupling” in line 1 which lacks an article in front of coupling and does not conform with standard practice. It appears that “Coupling” should be changed to --A coupling--. Additionally, claim 1 lacks --a-- in front of “turbomachine” in line 1. Additionally, claims 2-9 lack --The-- in front of “Coupling”. Additionally, claim 6 lacks “a” in front of “protuberance” in line 2. Additionally, claim 10 lacks --A-- in front of “Turbine”. Additionally, claim 11 lacks --A-- in front of “Turbomachine”. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “blocking member” and “blocking means” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "it" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites “a first retention face” in lines 2-3, and “a second retention face” in lines 4-5, and further describes that “the at least one blocking member extending between the first and the second retention faces” in lines 6-7 which is problematic since it is unclear whether the first retention face and the second retention face are the blocking means of claim 1, or whether these elements are separate elements claimed in addition to the blocking means of claim 1. Note that the claim is being interpreted assuming that the first retention face and the second retention face correspond to part of the blocking means of claim 1.
Claim further 4 recites “a protuberance” in line 2 which is problematic since it is unclear whether the protuberances correspond to the blocking means of claim 1, or whether these elements are separate elements claimed in addition to the blocking means of claim 1. Note that the claim is being interpreted assuming that the protuberances correspond to the blocking means of claim 1.
	Claims 2-11 are indefinite based on their dependence on the above claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boeck (US Patent 6,416,246).
In regards to claim 1, Boeck discloses a coupling for a turbomachine between a first element (2) and a second element (3) which extends around an axis (1) while being engaged with each other along the axis (C), each element including teeth (21a, 31a) which extend axially to be engaged axially in a respective concavity of the other element (Col. 2, lines 45-62), characterised in that it comprises 
at least one blocking member (4) which cooperates with blocking means (21a’, 31a’) borne by the teeth (21a, 31a) of the first and the second elements to block axially the first element with respect to the second element (Col. 2, line 63-Col. 3, line 3, line 33).
Ring 4 and projections 21a’, 31a’ are interpreted under 35 U.S.C. 112(f) as at least one blocking member and blocking means to accomplish the claimed function and equivalents thereof. (Boeck discloses that the ring 4 is lodged with opposite fronts 4a, 4b alternately against the projections 21a’, 31a’ and provides for fixation of the two rotor disks relative to each other in the axial direction A, Fig. 2, Col. 2, line 63-Col. 3, line 3, line 33).
In regards to claim 2, Boeck discloses several teeth (21a) of the first element each comprise a first retention face (Fig. 1 on 21a’, Col. 3, lines 14-22); several teeth of the second element (31a) each comprise a second retention face (Fig. 1 on 31a’, Col. 3, lines 14-22); the at least one blocking member extending between the first and the second retention faces to block axially the first element with respect to the second element (Col. 3, lines 22-33).
In regards to claim 3, Boeck discloses the first retention faces and the second retention faces are flat and in contact with the blocking member (Fig. 1, Col. 3, lines 14-22).
In regards to claim 5, Boeck discloses the blocking member (4) is a split ring (see ring segments 41, 42, 43…).
In regards to claim 10, Boeck discloses a turbine including a coupling according to claim 1 (abstract, Col. 2, lines 34-35).
In regards to claim 11, Boeck discloses a turbomachine including a turbine according to claim 10 (Col. 2, lines 33-35).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boeck (US Patent 6,416,246) in view of Cigal (US Patent Application 2019/0195079).
	In regards to claim 4, Boeck discloses each retention face is formed by a protuberance (21a’, 31a’) prolonging a tooth (21, 31).
	Boeck does not disclose each protuberance has a rectilinear shape of radial orientation directed towards the axis.
	Cigal discloses a coupling with interlocking teeth having protuberance (tabs 28, 36) with a rectilinear shape of radial orientation directed towards an axis (C, Fig. 2A).
	Boeck discloses teeth with protuberances that extend toward the axis, however does not disclose the particular claimed shape. Cigal, which is also directed to a coupling with interlocking teeth in a gas turbine engine, discloses each protuberance has a rectilinear shape of radial orientation directed towards the axis which has a connection with less complex geometry and less space (par. 2). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the coupling of Boeck by providing each protuberance has a rectilinear shape of radial orientation directed towards the axis, as taught by Cigal, to utilize a known interlocking connection with less complex geometry and less space (Cigal par. 2).

Allowable Subject Matter
Claims 6-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oren (US Patent Application 2017/0268352) and Hummel (US Patent Application 2013/0336785) disclose interlocking connections with an axial retention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
3/6/2021


/DAVID HAMAOUI/Primary Examiner, Art Unit 3747